LACOMBE, Circuit Judge.
This cause is similar to Huber v. Guggenheim, in which opinion was filed yesterday. 89 Fed. 598. The contract was signed October 16th or 17th. It was on the basis of 50,000 stamps per annum for five years, with privilege of renewal. The alleged false representations as to the validity and scope of the patent, and as to what would constitute infringement, are discussed in the Huber opinion, q. v. There is no proof of any representation that the Union contract was for the full term of the Rice patent. One of the alleged false representations relied upon is that Solomon Guggenheim assured complainants that “this was as good a contract or better than other people had.” This statement appears to be accurate. The Reiehenbach firm seems to have secured better terms than Huber or Pulaski had obtained. The bill is dismissed, with costs.